
	
		II
		110th CONGRESS
		1st Session
		S. 55
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Schumer, Mr.
			 Kyl, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the individual alternative minimum tax.
	
	
		1.Short titleThis Act may be cited as the
			 Individual Alternative Minimum Tax
			 Repeal Act of 2007.
		2.Repeal of individual alternative minimum
			 tax
			(a)In generalSection 55(a) of the Internal Revenue Code
			 of 1986 (relating to alternative minimum tax imposed) is amended by adding at
			 the end the following new flush sentence:
				
					For purposes of this title, the
				tentative minimum tax on any taxpayer other than a corporation for any taxable
				year beginning after December 31, 2006, shall be
				zero..
			(b)Modification of limitation on use of credit
			 for prior year minimum tax liabilitySubsection (c) of section 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended to read as follows:
				
					(c)Limitation
						(1)In generalExcept as provided in paragraph (2), the
				credit allowable under subsection (a) for any taxable year shall not exceed the
				excess (if any) of—
							(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
							(B)the tentative minimum tax for the taxable
				year.
							(2)Taxable years beginning after
				2006In the case of any
				taxable year beginning after 2006, the credit allowable under subsection (a) to
				a taxpayer other than a corporation for any taxable year shall not exceed 90
				percent of the regular tax liability of the taxpayer for such taxable year
				reduced by the sum of the credits allowable under subparts A, B, D, E, and F of
				this
				part.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
